DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitations "the first surface material layer" and “the second surface material layer” in claim 1.  There is insufficient antecedent basis for these limitations in the claim. There is no previous mention of a first or second surface layer.

Claims 2 – 18 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, due to their dependency on the above rejected claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Pagones (USPN 8,458,941).

Pagones disclose a label sticker (Figures 10 and 11) comprising: a surface material layer with a lower surface (Figure 10, #114a) which a second glue layer is coated on or adheres to (Figure 10, #116a), wherein the lower surface of the second surface material layer attaches to an upper surface of the first surface material layer through the second glue layer (Figure 10, #104b), wherein area of the second surface material layer is greater than area of the first surface material  layer (Figures 10 and 11; Column 8, lines 21 – 28 and 61 – 66) as claim 1.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 – 9 are rejected under 35 U.S.C. 103 as being unpatentable over Pagones (USPN 8,458,941) in view of Fontanilla (USPN 4,778,703).

Pagones disclose a label sticker (Figures 10 and 11) comprising: a surface material layer with a lower surface (Figure 10, #114a) which a second glue layer is coated on or adheres to (Figure 10, #116a), wherein the lower surface of the second surface material layer attaches to an upper surface of the first surface material layer through the second glue layer (Figure 10, #104b), wherein area of the second surface material layer is greater than area of the first surface material  layer (Figures 10 and 11; Column 8, lines 21 – 28 and 61 – 66).  With regard to claims 2 and 3, the length of the second surface material layer is greater than the length of the first surface material layer (Figures 10 and 11; Column 8, lines 21 – 28 and 61 – 66).  For claims 4 and 5, the width of the second surface material layer is greater than the width of the first surface material layer (Figures 10 and 11; Column 8, lines 21 – 28 and 61 – 66). In claim 6, the length of the second surface material layer is greater than the length of the first surface material layer (Figures 10 and 11; Column 8, lines 21 – 28 and 61 – 66).  Regarding claim 7, the length of the second surface material layer is greater than the length of the first surface material layer, and the width of the second surface material layer is greater than the width of the first surface material layer (Figures 10 and 11; Column 8, lines 21 – 28 and 61 – 66). However, Pagones fails to disclose the length of the second surface material layer is greater than the length of the first surface material layer by at least 1µm - 20 µm or by 10 µm, the width of the second surface material layer is greater than the width of the first surface material layer by at least 1µm - 20 µm or 10 µm, the length of the second surface material layer is greater than the length of the first surface material layer by at least 1 µm - 20 µm, the length of the second surface material layer is greater than the length of the first surface material layer by 10 µm, and the width of the second surface material layer is greater than the width of the first surface material layer by 10 µm, the first glue layer is of a viscosity greater than 2 Pa.s., and the second glue layer is of a viscosity less than 2 Pa.s.  

Fontanilla teach an adhesive article (Figures; Abstract) having two adhesive layers (Figure 1, #14 and 16), wherein the adhesive has two different strengths and materials including of oil-based acrylic adhesive, water-based acrylic adhesive, and rubber (Column 3, line 54 to Column 4, line 20), wherein the adhesive layers have a thickness between 0.01 mm to 0.1mm (Column 3, lines 61 – 66) for the purpose of having an adhesive article with desirable adhesive bond strengths (Column 2, lines 20 – 33).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have an adhesive with a desired thickness and composition in Pagones in order to have adhesive article with desirable adhesive bond strengths as taught by Fontanilla.

With regard to the limitations of “the length of the second surface material layer is greater than the length of the first surface material layer by at least 1µm - 20 µm or by 10 µm, the width of the second surface material layer is greater than the width of the first surface material layer by at least 1µm - 20 µm or 10 µm, the length of the second surface material layer is greater than the length of the first surface material layer by at least 1 µm - 20 µm, the length of the second surface material layer is greater than the length of the first surface material layer by 10 µm, and the width of the second surface material layer is greater than the width of the first surface material layer by 10 µm”, Pagones clearly states that both the width and the length of the second surface material is greater than the width and the length of the first surface material (Figures 10 and 11; Column 8, lines 21 – 28 and 61 – 66; Column 9, lines 3 – 17).  Therefore, in the absence of unexpected results, such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art. MPEP 2144.04

With regard to the limitations of “the first glue layer is of a viscosity greater than 2 Pa.s; the second glue layer is of a viscosity less than 2 Pa.s”, Fontanilla clearly teach an adhesive article having an oil-based acrylic adhesive, water-based acrylic adhesive, and rubber (Column 3, line 54 to Column 4, line 20), which overlap the claimed adhesive composition (Applicant’s Specification, Paragraphs 0025, 0026).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the adhesive layers of Fontanilla would have two different viscosities since Fontanilla clearly states that the adhesive of the adhesive layers are different.

Claims 10 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over Pagones (USPN 8,458,941) in view of Hill et al. (USPN 5,074,595).

Pagones disclose a label sticker (Figures 10 and 11) comprising: a surface material layer with a lower surface (Figure 10, #114a) which a second glue layer is coated on or adheres to (Figure 10, #116a), wherein the lower surface of the second surface material layer attaches to an upper surface of the first surface material layer through the second glue layer (Figure 10, #104b), wherein area of the second surface material layer is greater than area of the first surface material  layer (Figures 10 and 11; Column 8, lines 21 – 28 and 61 – 66). For claims 12 and 13, the length of the second surface material layer is greater than the length of the first surface material layer (Figures 10 and 11; Column 8, lines 21 – 28 and 61 – 66). In claims 14 – 16, the width of the second surface material layer is greater than the width of the first surface material layer (Figures 10 and 11; Column 8, lines 21 – 28 and 61 – 66). Regarding claim 17, the length of the second surface material layer is greater than the length of the first surface material layer, and the width of the second surface material layer is greater than the width of the first surface material layer (Figures 10 and 11; Column 8, lines 21 – 28 and 61 – 66). However, Pagones fails to disclose the second glue layer is of a thickness of 1 µm - 20 µm or 15 µm, the length of the second surface material layer is greater than the length of the first surface material layer by at least 1µm - 20 µm or by 10 µm, the width of the second surface material layer is greater than the width of the first surface material layer by at least 1µm - 20 µm or 10 µm, the width of the second surface material layer is greater than the width of the first surface material layer by 10 µm and the length of the second surface material layer is greater than the length of the first surface material layer by 10 µm.

	Hill et al. teach a label sticker (Figures; Abstract) comprising: a surface material layer with a lower surface (Figure 1, #24) which a second glue layer is coated on or adheres to (Figure 1, #26), wherein the lower surface of the second surface material layer attaches to an upper surface of the first surface material layer through the second glue layer (Figure 1, #16), wherein the second glue layer is of a thickness of 1 µm - 20 µm or 15 µm (Column 4, lines 42 – 57) for the purpose of controlling the difficulty level of opening the label (Column 4, lines 36 – 41).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have an adhesive with a desired thickness in Pagones in order to control the difficulty level of opening the label as taught by Hill et al.

With regard to the limitations of “the length of the second surface material layer is greater than the length of the first surface material layer by at least 1µm - 20 µm or by 10 µm, the width of the second surface material layer is greater than the width of the first surface material layer by at least 1µm - 20 µm or 10 µm, the width of the second surface material layer is greater than the width of the first surface material layer by 10 µm and the length of the second surface material layer is greater than the length of the first surface material layer by 10 µm”, Pagones clearly states that both the width and the length of the second surface material is greater than the width and the length of the first surface material (Figures 10 and 11; Column 8, lines 21 – 28 and 61 – 66; Column 9, lines 3 – 17).  Therefore, in the absence of unexpected results, such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art. MPEP 2144.04

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patricia L Nordmeyer whose telephone number is (571)272-1496. The examiner can normally be reached 10am - 6:30pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Patricia L. Nordmeyer/
Primary Examiner
Art Unit 1788



/pln/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        November 28, 2022